 
 
II 
110th CONGRESS 1st Session 
S. 270 
IN THE SENATE OF THE UNITED STATES 
 
January 11, 2007 
Ms. Snowe (for herself and Mrs. Lincoln) introduced the following bill; which was read twice and referred to the Committee on Finance 
 
A BILL 
To permit startup partnerships and S corporations to elect taxable years other than required years. 
 
 
1.Short titleThis Act may be cited as the Small Business Tax Flexibility Act of 2007. 
2.Qualified small businesses election of taxable year ending in a month from April to November 
(a)In generalPart I of subchapter E of chapter 1 of the Internal Revenue Code of 1986 (relating to accounting periods) is amended by inserting after section 444 the following new section: 
 
444A.Qualified small businesses election of taxable year ending in a month from April to November 
(a)General ruleA qualified small business may elect to have a taxable year, other than the required taxable year, which ends on the last day of any of the months of April through November (or at the end of an equivalent annual period (varying from 52 to 53 weeks)). 
(b)Years for which election effectiveAn election under subsection (a)— 
(1)shall be made not later than the due date (including extensions thereof) for filing the return of tax for the first taxable year of the qualified small business, and 
(2)shall be effective for such first taxable year or period and for all succeeding taxable years of such qualified small business until such election is terminated under subsection (c). 
(c)Termination 
(1)In generalAn election under subsection (a) shall be terminated on the earliest of— 
(A)the first day of the taxable year following the taxable year for which the entity fails to meet the gross receipts test, 
(B)the date on which the entity fails to qualify as an S corporation, or 
(C)the date on which the entity terminates. 
(2)Gross receipts testFor purposes of paragraph (1), an entity fails to meet the gross receipts test if the entity fails to meet the gross receipts test of section 448(c). 
(3)Effect of terminationAn entity with respect to which an election is terminated under this subsection shall determine its taxable year for subsequent taxable years under any other method that would be permitted under subtitle A. 
(4)Income inclusion and deduction rules for period after terminationIf the termination of an election under paragraph (1)(A) results in a short taxable year— 
(A)items relating to net profits for the period beginning on the day after its last fiscal year-end and ending on the day before the beginning of the taxable year determined under paragraph (3) shall be includible in income ratably over the 4 taxable years following the year of termination, or (if fewer) the number of taxable years equal to the fiscal years for which the election under this section was in effect, and 
(B)items relating to net losses for such period shall be deductible in the first taxable year after the taxable year with respect to which the election terminated. 
(d)DefinitionsFor purposes of this section— 
(1)Qualified small businessThe term qualified small business means an entity— 
(A)
(i)for which an election under section 1362(a) is in effect for the first taxable year or period of such entity and for all subsequent years, or 
(ii)which is treated as a partnership for the first taxable year or period of such entity for Federal income tax purposes, 
(B)which conducts an active trade or business or which would qualify for an election to amortize start-up expenditures under section 195, and 
(C)which is a start-up business. 
(2)Start-up businessFor purposes of paragraph (1)(C), an entity shall be treated as a start-up business so long as not more than 75 percent of the entity is owned by any person or persons who previously conducted a similar trade or business at any time within the 1-year period ending on the date on which such entity is formed. For purposes of the preceding sentence, a person and any other person bearing a relationship to such person specified in section 267(b) or 707(b)(1) shall be treated as one person, and sections 267(b) and 707(b)(1) shall be applied as if section 267(c)(4) provided that the family of an individual consists of the individual's spouse and the individual's children under the age of 21. 
(3)Required taxable yearThe term required taxable year has the meaning given to such term by section 444(e). 
(e)Tiered structuresThe Secretary shall prescribe rules similar to the rules of section 444(d)(3) to eliminate abuse of this section through the use of tiered structures. . 
(b)Conforming amendmentSection 444(a)(1) of the Internal Revenue Code of 1986 is amended by striking section, and inserting section and section 444A. 
(c)Clerical amendmentThe table of sections for part I of subchapter E of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 444 the following new item: 
 
 
Sec. 444A. Qualified small businesses election of taxable year ending in a month from April to November.  . 
(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
